DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS) on July 27, 2021 after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with DANAI MHEMBERE on September 24, 2021.
Claims 10 and 19 are amended as follows:
10. (Currently Amended) An apparatus for wireless communication within a User Equipment (UE), the apparatus comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
receive a first subframe; 
determine whether the first subframe includes at least one sub-channel carrying information intended for the UE[[a user equipment (UE)]]; 
determine whether the at least one sub-channel included in the first subframe further carries at least one demodulation reference signal (DMRS) associated with the information, 
wherein the at least one sub-channel included in the first subframe is determined to carry the information intended for the UE when the at least one DMRS is determined to be carried on the at least one sub-channel, and the information intended for the UE is determined to be absent 4Attorney Docket No. 195236Application No. 16/737,464 from the at least one sub-channel when the at least one DMRS is determined to be absent from the at least one sub-channel; 
receive the information via at least one receive (Rx) chain associated with the at least one sub-channel when the information intended for the UE is carried on the at least one sub- channel included in the first subframe; and 
deactivate the at least one Rx chain associated with the at least one sub-channel based on whether the information intended for the UE is absent from the at least one sub-channel included in the first subframe.
19. (Currently Amended) An apparatus for wireless communication within a user equipment (UE), the apparatus comprising: 
means for receiving a first subframe; 
means for determining whether the first subframe includes at least one sub-channel carrying information intended for the UE[[a user equipment (UE)]]; 
means for determining whether the at least one sub-channel included in the first subframe further carries at least one demodulation reference signal (DMRS) associated with the information, 
wherein the at least one sub-channel included in the first subframe is determined to carry the information intended for the UE when the at least one DMRS is determined to be carried on the at least one sub-channel, and the information intended for the UE is determined to be absent from the at least one sub-channel when the at least one DMRS is determined to be absent from the at least one sub-channel; 
means for receiving the information via at least one receive (Rx) chain associated with the at least one sub-channel when the information intended for the UE is carried on the at least one sub-channel included in the first subframe; and 
means for deactivating the at least one Rx chain associated with the at least one sub- channel based on whether the information intended for the UE is absent from the at least one sub-channel included in the first subframe.

Response to Amendment
4.	Acknowledgment is made of Applicant’s submission of amendment/remarks on July 27, 2021. Claims 1, 3, 7, 10, 12, 16, 19, 21, 25, and 28 have been amended; claims 2, 11, and 20 have been canceled. Claims 1, 3-10, 12-19, and 21-28 remain pending. This communication is considered fully responsive and sets forth below.
5.	Claims Objections: in the Response, filed July 27, 2021, Applicants amended claims for the purpose of correcting the informalities. And also in consideration of the examiner’s amendment, the previous objections to the claims are withdrawn.
6.	Claim Interpretation under 112(f): in the Response, Applicants had no objection regarding the claim interpretation. Therefore, the previous claim interpretation under 35 U.S.C. 112(f) is maintained.
7.	Claims Art Rejections: Applicants’ amendment/arguments filed July 27, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
8.	Claims 1, 3-10, 12-19, and 21-28 are allowed. 

The closest prior art on record, Karri et al. (US 2020/0305019) and Zhu et al. (US 2020/0007223) are generally directed to various aspects of improving efficiency in IMS registration and management in a wireless communication device, such as a UE, wherein the UE determines if the wireless communication link is not performing at an acceptable level, in response, the UE may start a timer and buffer IMS SIP signaling messages while the timer is running, and if the wireless communication link performance is restored to an acceptable level before expiration of the timer, the UE may transmit the buffered IMS SIP signaling messages;  the advanced radio resource management in multi-hop relaying cellular network, wherein UE comprises baseband processors to generate a first set of radio resource control (RRC) messages to create a packet data convergence protocol (PDCP) and RRC entity at a donor Fifth Generation evolved NodeB (DgNB), and to generate a second set of RRC messages to create a radio link control (RLC) entity at a serving relay node (RN) to couple with the DgNB in a multi-hop relay network. 
However, in consideration of the claim amendment with arguments/remarks filed July 27, 2021, the examiner’s amendment presented above, the information disclosure statement submitted July 27, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining whether the at least one sub-channel included in the first subframe further carries at least one demodulation reference signal (DMRS) associated with the information,” and “wherein the at least one sub-channel included in the first subframe is determined to carry the information intended for the UE when the at least one DMRS is determined to be carried on the at least one sub-channel, and the information intended for the UE is determined to be absent 4Attorney Docket No. 195236Application No. 16/737,464 from the at least one sub-channel when the at least one DMRS is determined to be absent from the at least one sub-channel,” in claim 1.
Similar limitations are included in claims 10, 19, and 28.
Dependent claims 3-9, 12-18, and 21-27 are also allowable for incorporating the features recited in the independent claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner
Art Unit 2473